Title: Notes on a Conversation with Gen. John Armstrong, 14 February 1801
From: Jefferson, Thomas
To: 


Feb. 14 Genl Armstrong tells me that Gouvernr. Morris in conversation with him today on the scene which is passing expressd himself thus. how come it, sais he, that Burr who is 400. miles off (at Albany) has agents here at work with great activity, while mr Jefferson, who is on the spot, does nothing?’ this explains the ambiguous conduct of himself & his nephew Lewis Morris, and that they were holding themselves free for a price, i.e. some office, either to the uncle or nephew.
